Citation Nr: 1229800	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  11-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder, to include arthritis, status post total arthroplasty.

3.  Entitlement to service connection for a left knee disorder, to include arthritis, status post total arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to March 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2012, the Veteran and his wife testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  The transcript from that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right knee and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's bilateral hearing loss was incurred in or is etiologically related to his military service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection hearing loss, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in November 2008 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2009.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes VA's duty to assist has been satisfied.  All available relevant private treatment records are of record and the Veteran submitted portions of the records related to his claim for benefits from the Social Security Administration (SSA).  In 2009, SSA notified the RO that the complete records from the Veteran's request for benefits were not available.  The Veteran demonstrated his knowledge of the unavailability of his SSA records during the May 2012 Travel Board hearing.  The Veteran has not identified other existing relevant evidence that is not associated with the claims file.  In April 2009, VA advised the Veteran that his service treatment records were missing and likely destroyed in the July 1973 fire at National Personnel Records Center.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, he was provided a form to help VA reconstruct his records.  However, he did not return the form.  In September 2009, the RO made a formal finding of its inability to obtain his service treatment records.  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, the Veteran underwent a VA audiologic examination in August 2009.  The associated examination report reflects the results of the audiologic examination and consideration of the Veteran's current complaints.  Following the examination of the Veteran and a review of the claims file, the examiner provided an appropriate opinion that is consistent with the evidence of record.  The Board therefore concludes that the August 2009 VA examination and opinion are adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 4.2. 

In this regard, the Board acknowledges the Veteran's contentions that he felt intimidated by the August 2009 examiner's presentation of questions during his VA examination.  The Veteran did not, however, challenge the validity of the results of the examination or allege that his reported history and contentions were inaccurately recorded in the August 2009 VA examination report.  As the Veteran's criticism of his VA examination appears to be related to the examiner's  "bed side manner" and not the accuracy of the examination itself or the opinion rendered there from, the Board finds no reason to question the adequacy of the August 2009 VA examination.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).




In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Bilateral Hearing Loss

The Veteran asserts that his currently diagnosed bilateral hearing loss is related to his military service.  He claims that his hearing loss began while he was on active duty and has become progressively worse since that time.  Having reviewed the evidence of record in light of the pertinent laws and regulations, the Board finds that the preponderance of the evidence is against the claim for service connection.  Accordingly, the appeal must be denied.

The Veteran's available service personnel records confirm his service in U.S. Army from April 1954 to March 1956.  His DD 214 lists his military occupational specialty as a light vehicle driver and shows that he received training with an artillery unit.  This record does not show that the Veteran was awarded any medals or decorations indicative of combat.

Post-military private medical records document the Veteran's reported hearing symptomatology.  Private records dated in February 1969 reflect the Veteran's reported history of intermittent left ear difficulty for the approximately one to two years and reveal that he was treated for cholesteatoma in the left ear.  The Veteran was also noted to have conductive hearing loss in the left ear.  These records show that the physical examination of the right ear drum was normal.  The Veteran underwent a tympanoplasty with mastoidectomy for his left ear in February 1969.  

In an April 1993 letter, the Veteran's private physician reported that he had treated the Veteran since 1987 when he first presented with a history of chronic ear problems.  He reported that the Veteran was diagnosed with sensorineural hearing loss, for which he was prescribed hearing aids.  The physician noted that the Veteran developed an ear infection in his left ear and that his use of the hearing aids was discontinued.

In support of his claim, the Veteran submitted private medical records showing that he underwent audiological examinations on multiple occasions.  The first evidence of hearing loss as defined by VA regulations is reflected in a June 1989 audiological examination, which revealed pure tone thresholds, in decibels as follows:




HERTZ


500
1000
2000
4000
RIGHT
25
25
20
40
LEFT
90
65
80
75

A December 1991 private audiological examination revealed that the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ


500
1000
2000
4000
RIGHT
40
35
35
55
LEFT
90
80
90
90

The Veteran underwent an additional private audiological examination in April 1993, which revealed that his pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
50
35
30
45
LEFT
90
75
85
95

An August 1998 audiological examination revealed that pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
30
30
20
55
LEFT
75
65
75
95

A September 2003 private audiological examination revealed that the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ


500
1000
2000
4000
RIGHT
35
35
45
55
LEFT
90
80
95
85

An August 2004 private audiological examination revealed that the Veteran achieved pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
40
40
40
55
LEFT
90
90
100
100

The Veteran underwent a VA audiological examination in August 2009, at which time the claims file was reviewed by the examiner.  He reported that he was exposed to excessive noise during basic training, at which time he was an artillery land yard puller (gunner).  He reported experiencing ringing in his ears during his training with an artillery unit and that his hearing loss became more bothersome during the end of basic training.  The Veteran also reported that his left ear was exposed to blasts from an artillery cannon, which on one occasion caused temporary ringing and hearing loss in his left ear.  The Veteran reportedly noticed the majority of his hearing loss following his separation from active duty.  He also reported a history of having undergone a tympanoplasty and mastoidectomy for his left ear in the 1960's and of experiencing multiple ear infections in his left ear following his use of hearing aids.

On the August 2009 VA audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
55
55
LEFT
95
85
95
80
80

The examiner confirmed the diagnosis of bilateral, sensorineural hearing loss, and she opined that the Veteran's hearing loss was not caused by his military service.  She stated that the audiometric results from the VA examination were consistent with age related changes in the right ear and with surgical ear cholesteatoma with tympanoplasty and mastoidectomy in the left ear.  Based on her review of the Veteran's private medical records, the examiner determined that the Veteran's history of ear infections and problems with his left ear began approximately eleven years following his military service, as he reported in 1969 that he had  experienced problems with his left ear for two years.  She noted that the Veteran did not report any in-service injuries to his ears resulting in blood, drainage from his ears, or a perforated ear drum.  The examiner essentially concluded that there was no chronicity or continuity of care to relate the Veteran's current ear problems to his military service.  

During the May 2012 Travel Board hearing, the Veteran and his wife described the onset and the nature of his hearing loss.  The Veteran testified that his hearing loss began during his basic training and that it continued since that time.  His wife testified that she knew the Veteran prior to his military service and that she first noticed his difficulty hearing after he was discharged.  

The Veteran's wife reiterated her description of the onset and progression of the Veteran's hearing loss in a May 2012 statement.

The Board has carefully reviewed the evidence of record, but finds that the preponderance of the evidence is against the claim.  First, recognizing the Veteran's service records were destroyed through no fault of his own, there remain evidentiary gaps in the presentation of the claim.  For instance, while the Veteran alleges current difficulty with hearing loss, there is no medical evidence provided to show diagnosis or continuity of symptomatology until many years after service discharge.  The Board is left with a substantial period of time in which there is no objective evidence of a hearing loss disability.  In this respect, the Board acknowledges that it may not categorically dismiss the Veteran's lay statements for lack of corroboration; however, it is not impermissible for the Board to consider the absence of medical evidence over prolonged periods of time as evidence against his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it is not error to weigh the absence of contemporaneous medical evidence against the lay evidence of record); Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of prolonged periods without medical complaint can be considered).

Although the medical evidence of record confirms that the Veteran currently has hearing loss as defined by VA regulations, this evidence does not show that the Veteran was diagnosed with his disorder within a year of his discharge from the military in March 1956.  Indeed, the competent medical evidence does not show a hearing loss diagnosis within the meaning of VA regulations until June 1989.  As such, the criteria for presumptive service connection have not been met.  38 C.F.R. § 3.307, 3.309.

In addition, while the Board is prohibited from exercising medical judgment, the Board cannot ignore the August 2009 VA examiner's opinion that the Veteran's bilateral hearing loss was not caused by his military service.  Specifically, she determined, based on the results of the clinical examination, that the Veteran's right ear hearing loss was consistent with age-related hearing loss and that his left ear hearing problem was consistent with the surgical treatment for his cholesteatoma with tympanoplasty and mastoidectomy.  The August 2009 opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board has also given consideration to the Veteran and his wife's testimony essentially that the Veteran's hearing loss had its onset during his military service and that he continued to experience decreased hearing ever since that time.  With regard to these assertions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran and his wife are both competent to report that he experienced in-service symptomatology, such as decreased hearing, from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical diagnosis of hearing loss for over three decades after service weighs the evidence against a finding that the Veteran's current diagnosis was present either in service or within the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.  Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition).  Moreover, the credibility of the Veteran's statements regarding a continuity of hearing loss is further diminished by his February 1969 report of having problems with his left ear for only one or two years.

The Board also highlights that while the Veteran and his wife are competent to report the onset and progression of the Veteran's hearing loss symptomatology, they are not competent to provide opinions as to the etiology of the claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay evidence may be sufficient to establish a diagnosis of a condition, but not stating that lay evidence may be used to establish a medical etiology of a condition).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  To the extent that the Veteran and his wife argue that his hearing loss is related to his military service, their lay statements are significantly outweighed by the VA medical opinion which clearly indicates that the claimed disorder was not caused by his military service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In sum, the Board is sympathetic to the fact that the Veteran's service treatment records are lost through no fault of his own, but that the loss of his records is not considered to have had a significant impact on his claim because there is no indication from the Veteran that he was ever treated for hearing loss in service nor that any such problem was ever noted.  Moreover, the VA examiner appears to accept that the Veteran was exposed to some loud noises as a result of his military service and the Board does not doubt that some exposure to acoustic trauma occurred in the military.  Considering all of the evidence of record, including the lay statements of record, however, the Board finds that the preponderance of the evidence is against the claim, and, accordingly, it must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's  remaining claims.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As noted above, the Veteran's service treatment records are not in evidence.  There accordingly is a heightened duty to assist him in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that he is entitled to service connection for a right knee disorder and a left knee disorder.  Specifically, the Veteran has asserted that he injured both knees due to a fall that he suffered while on active duty.  The Veteran claims that he has continued to suffer from chronic knee symptomatology ever since his military service.  

Private medical evidence of record reveal that the Veteran was diagnosed with osteoarthritis of both knees and that he underwent right and left total knee arthroplasty in 2000.

With regard to the Veteran's reports of a continuity of bilateral knee symptomatology, the Board notes that lay statements, such as those by the Veteran, may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements regarding the onset and continuity of his bilateral knee symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

To date, VA has not solicited a VA examination and opinion as to the nature and etiology of the Veteran's right and left knee disorders.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the medical evidence showing currently diagnosed right and left knee disorders, coupled with the unavailability of the Veteran's service treatment records and his competent reports of a continuity of orthopedic symptomatology, the Board finds it necessary to provide the Veteran with an appropriate VA examination and opinion in an attempt to determine whether his current right and left knee disorders are related to his military service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 70; see also O'Hare, 1 Vet. App. 365.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.  

2.  Following completion of the above, schedule the Veteran for an appropriate examination to clarify the nature and etiology of his claimed right knee and left knee disorders.  All indicated tests and studies are to be performed, to include X-ray and/or MRI examinations.  Prior to the examination, the claims folder and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to the following:

(a)  Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis of the right knee had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any reported right knee injuries.

(b)  Whether it is as least as likely as not (50 percent probability or greater) that the Veteran's osteoarthritis of the left knee had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any reported left knee injuries.

In providing the requested opinions, the examiner must accept as credible the Veteran's competent statements regarding in-service bilateral knee injuries.  The examiner must also consider and discuss the Veteran's competent lay statements regarding a continuity of right knee and left knee symptomatology since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  Then, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.  The case should be returned to the Board following the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


